EXHIBIT 99.1 Orexigen Therapeutics Reports Financial Results for the First Quarter Ended March 31, 2017 SAN DIEGO, May 9, 2017 /PRNewswire/ Orexigen Therapeutics, Inc. (Nasdaq: OREX) today announced business and financial results for the first quarter ended March 31, 2017. “During the first quarter of 2017, the team at Orexigen delivered dramatic growth of U.S. Contrave sales and a clear trend break from prior performance,” said Mike Narachi, CEO of Orexigen. He continued, “Our commercial model continues to evolve, and we expect it to become increasingly effective and more efficient, which we believe positions Orexigen to deliver strong, sustainable growth as we advance towards profitability. It’s been an exciting start to 2017, and we look forward to providing additional updates regarding our performance throughout the year.” Adding to Mike’s comments, Dr. Thomas Cannell, Chief Operating Officer and President of Global Commercial Products said, “Since the start of the year, our patient-centric campaign has been in full swing and our sales force has consistently been exceeding expectations. During the first quarter of 2017, Contrave established new all-time highs for nearly a dozen prescription volume and share metrics since the product was launched. Our telemedicine pilot program has also demonstrated early signs of success in California and Texas, and we’re now targeting the expansion of the offering to 47 total states by the end of May. The combined effect of this novel, broadly-integrated commercial effort is clearly visible in our prescription-volume and net-sales performance to date.” First Quarter 2017 business highlights: • Delivered strong prescription growth for Contrave® (naltrexone HCl and bupropion HCl extended-release tablets) in the United States, achieving new all-time highs across a broad range of key metrics including weekly total prescription volume and market share • Achieved 39% growth in prescriptions in the United States in Q1 2017 versus Q4 2016 • Achieved 22% growth in average net revenue per unit sold in the United States compared to the first quarter of 2016 • Continued with the rollout of a comprehensive digital and social-media marketing strategy, including the launches of Contrave Facebook and Instagram pages • Initiated the expansion of the Contrave telemedicine pilot from two states, Texas and California, to a target of 47 states by the end of May 2017 • Executed a distribution agreement with Bruno Farmaceutici S.p.A. for the commercialization of Mysimba in Italy • Negotiated the recently-executed distribution arrangement with Navamedic ASA for the commercialization of Mysimba in Denmark, Finland, Norway, Sweden and Iceland • Worked with our partner Laboratorios Farmacéuticos Rovi to launch Mysimba in Spain, and our partner Valeant to launch in six additional countries in Central and Eastern Europe • Reduced debt by approximately $7.2 million following the completion of an exchange of our convertible notes Business and financial results for the three months ended March 31, 2017 According to IMS Health, 195,920 total prescriptions of Contrave were filled in the first quarter of 2017, as compared to 192,005 total prescriptions filled in the first quarter of 2016. Orexigen reported first quarter 2017 revenue of $19.1 million, including $14.8 million in net sales of Contrave in the United Sates and $4.3 million in net sales to partners outside the United States. In the first quarter of 2016, Orexigen reported total revenues of $5.0 million, which included royalties earned on approximately $13.2 million of US net sales as reported by our former partner. The increase in net sales was primarily attributable to growth in net revenue per unit sold in the United States and product shipments to support launches by our partners outside the United States. Total operating expenses for the first quarter of 2017 were $66.8 million compared to $28.4 million for the first quarter of 2016. This overall increase in operating expense was due primarily to costs related to establishing and managing sales, marketing and distribution capabilities associated with commercializing Contrave in the United States, including the launch of patient-activation strategies. Operating expenses in the first quarter of 2017 also included $3.4 million of non-cash expense from the amortization of intangible assets and a change in the fair market value of contingent consideration related to the acquisition of Contrave in 2016. For the three months ended March 31, 2017, Orexigen reported a net loss of $69.1 million, or $4.67 per share, as compared to a net loss of $22.3 million, or $1.54 per share, for the first quarter of 2016. As of March 31, 2017, Orexigen had $126.6 million in cash, restricted cash and cash equivalents and marketable securities. Conference Call Today at 2:00 p.m. Pacific Time (5:00 p.m. Eastern Time) The Orexigen management team will host a teleconference and webcast to discuss the first quarter 2017 financial results and recent business highlights. The live call may be accessed by phone by calling (800) 708-4540 (domestic) or (847) 619-6397 (international), participant code 44748374.The webcast can be accessed live on the “Investors” section of the Orexigen web site at http://www.orexigen.com, and will be archived for 14 days following the call. About Contrave and Mysimba Contrave, approved by the United States Food and Drug Administration in September 2014, is indicated for use as an adjunct to a reduced-calorie diet and increased physical activity for chronic 2 weight management in adults with an initial body mass index (BMI) of 30 kg/m2 or greater (obese), or 27 kg/m2 or greater (overweight) in the presence of at least one weight-related comorbid condition (e.g., hypertension, type 2 diabetes mellitus or dyslipidemia). In the European Union, the medicine was approved in March 2015 with the brand name Mysimba.
